Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US Patent 8467854) in view of Shiber (US Patent 4886490).
Regarding Claim 11, Lewis teaches a method for treating a clot within a vessel in the brain of a patient (Col 1 lines 24 -48; teaches that the device is used in the brain to find an embolus; it is well known that embolus is a clot that has gotten stuck in a vein), comprising: 
inserting into an anatomical material transportation system of a patient an integrated guidewire comprising (col 3 lines 1-9 teach a guidewire may be inserted): 
a wire (col 3 lines 1-9; guidewire not shown), which is sized and shaped to move in the anatomical material transportation system; and 
a flexible tube (150; it is interpreted that this is a flexible system overall as this is used in the n the neurovascular system), sized and shaped to move in the anatomical material transportation system, and having proximal and distal ends, wherein the proximal end is coupled to a device external to the patient, wherein the flexible tube is configured to transfer fluids between the distal end and the external device (col 4 lines 62-67 interpreted as transferring fluids from one 
wherein inserting the integrated guidewire comprises inserting at least one of an additional flexible tube (121) and an optical fiber (120/130) for transferring optical signals between the distal end and the proximal end, wherein the proximal end of the optical fiber is coupled to a light source and image sensor device external to the patient (Col 4 lines 4-15 and lines 45 -61);
 transferring light via the optical fiber from the light source toward the distal end so as to illuminate a section of the brain and the clot; further transferring light that is reflected by the brain and clot back to the image sensor at the proximal end (Col 4 lines 4-15 and lines 45 -61; interpreting that the optical fiber and imaging capabilities will have this functionality); and determining to treat the clot by at least one of dissolving the clot in the brain of the patient and removing the clot from the vessel of the patient (Col 4 lines 62-67; interpreting the treatment as a method of removing/dissolving a clot).  
Lewis does not teach the method wherein the wire and the flexible tube are intertwined with respect to one another, and wherein the at least one of the additional flexible tube and the optical fiber are intertwined with the wire and the optical fiber
Shiber teaches (Figs 4-5’) a device used in the brain with clots where an intertwined auger structured guidewire (15 comprising components 16, 35, 36, and 37) is used to navigate past obstructions in a continuous passage (Col 5 lines 9-31). 
Both Lewis and Shiber’s inventions are used to treat clots (Lewis Col 1 lines 24 -48; Shiber Col 1 lines 39-48). Lewis teaches a guidewire, a wire, a flexible tube, an additional flexible tube and an optical fiber. Lewis does not teach all these components being intertwined with respect to each other. Shiber teaches an auger made of a guidewire and other wires helically wound around a core wire. It would have been obvious to one of ordinary skill in the art before 
Regarding Claim 12, the combination of Lewis and Shiber teaches all elements of the claim above. The combination further teaches the method wherein the wire and the flexible tube are fixed directly to one another at one or more coupling points located between or at the distal-end and the proximal-end (Shiber Figs 4-5’, the components 16, 35, 36 and 37 appear to be fixed directly to one another; additionally Col 5 lines 32-49 teach how the helix angles are important to allow for the guidewire to be able to rotate. It is interpreted that the various components of the auger structure would have to be fixed together in order to ensure they will not lose the helix structure during rotation of the device).
Regarding Claim 13, the combination of Lewis and Shiber teaches all elements of the claim above. Lewis further teaches the method wherein transferring the fluids comprises transferring the fluids for at least one of: (i) irrigating the organ, (ii) treating an infection or a tumor in the organ, and (iii) drawing fluids out of a body of the patient (Col 4 lines 62-67’ it is interpreted that the treatment meets the limitation ii. as Lewis’s device is treating embolisms).  
Regarding Claim 14, the combination of Lewis and Shiber teaches all elements of the claim above. The combination further teaches the method wherein the intertwined wire and the flexible tube have, between the distal-end and the proximal-end, multiple windings around an axis of the integrated guidewire (Shiber Figs 4-5’; the structure of auger comprising elements 16, 35, 36, and 37 is the structure the intertwined wire and flexible tube will have; as seen in the figures the auger structure has multiple windings).
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US Patent 8467854) in view of Shiber (US Patent 4886490) as applied to claim 14 above, and further in view of Tsai (US Patent Pub. 20140236120).
Regarding Claim 15, the combination of Lewis and Shiber teaches all elements of the claim mentioned above. The combination stays silent to the method wherein a number of the windings sets stiffness and flexibility levels of the integrated guidewire.
Tsai teaches a catheter with adjustable stiffness, Tsai discloses a layer (200) with alternating segments ([0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intertwined structure of Shiber with the number of windings that could set stiffness and flexibility levels of the intertwined structure as taught by Tsai. Doing so would allow the device to have the desired stiffness, pitch and flexible regions for the intertwined structure (Tsai [0043]).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US Patent 8467854) in view of Shiber (US Patent 4886490) as applied to claim 14 above, and further in view of Chen (US Patent Pub. 20090292225).
Regarding Claim 16, the combination of Lewis and Shiber teaches all elements of the claim mentioned above. The combination stays silent to the method wherein the windings are distributed evenly between the distal-end and the proximal-end.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intertwined structure of Shiber with windings that are distributed evenly between the distal-end and the proximal-end as taught by Chen. Doing so would be a simple design choice allowing for desired characteristics of the guide wire to be achieved (Chen [0032]).
Regarding Claim 17, the combination of Lewis and Shiber teaches al elements of the claim mentioned above. The combination stays silent to the method wherein the windings are distributed unevenly between the distal-end and the proximal-end.
Chen teaches [0032-0033] a braid member (18) with an unequal number of strands (the unequal number of strands is interpreted as the unevenly distributed windings). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intertwined structure of Shiber with windings that are distributed unevenly between the distal-end and the proximal-end as taught by Chen. Doing so would be a simple design choice allowing for desired characteristics of the guide wire to be achieved (Chen [0032]).
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US Patent 8467854) in view of Shiber (US Patent 4886490) as applied to claim 11 above, and further in view of Boock (US Patent Pub. 20020058904).
Regarding Claim 20, the combination of Lewis and Shiber teaches all elements of the claim mentioned above. The combination does not teach the method wherein transferring the fluids comprises drawing fluids from the patient to the device.

The invention of Lewis is used to treat embolisms in the brain. One of ordinary skill in the art knows an embolism may be a blood clot. Boock’s invention is also used to treat clots in the brain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible tube (treatment device 150) of Lewis to be a suctioning type device that may draw fluids from the patient to the device as taught by Boock. Doing so would allow for another method of treating or removing a clot found in the brain (Boock [0042]).
	Regarding Claim 21, the combination of Lewis and Shiber teaches all elements of the claim mentioned above. The combination does not teach the method comprising drawing fluids and foreign material out of a body of the patient
Boock teaches [0042] another method of treatment for clots is to have a suctioning device which may suction out the clot. 
The invention of Lewis is used to treat embolisms in the brain. One of ordinary skill in the art knows an embolism may be a blood clot. Boock’s invention is also used to treat clots in the brain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible tube (treatment device 150) of Lewis to be a suctioning type device that may draw fluids from the patient to the device as taught by Boock. Doing so would allow for another method of treating or removing a clot found in the brain (Boock [0042]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783